DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive.
First, pages 9-10 of the Remarks, Applicants argued “Bergstrom’s “a limit on the number of attempted transmissions” and “a limit on the number of actual transmissions” are numbers counted by the UE without reference to any cell, uplink carrier, or a sub-band. As such, even assuming (without conceding) that Bergstrom’s UE counts a total number of attempted transmissions by the UE and a total number of actual transmissions by the UE, the cited paragraph does not disclose or suggest at least “transmitting, based on the report request, a response comprising: a first indication associated with a quantity of preamble transmissions via a first sub-band of a plurality of sub-bands of an uplink carrier of a cell; and a second indication associated with a quantity of preamble transmission attempts associated with the first sub-band,” as presently recited in claim 1.” Examiner respectfully disagrees. Applicants are directed to paragraph [0157] and claims 86-87, wherein Bergstrom discloses “Another condition includes when the base station 10 has indicated that the UE 12 is to maintain a random access preamble transmission counter and terminate the random access procedure upon reaching a preamble transmission attempt threshold. This indication may be per carrier (or serving cell), e.g., the base station 10 or MME/SGW 6, 8 may have provided an index (or group of indices) of a carrier (or carriers) which the UE 12 shall maintain and react to a preamble transmission attempt counter. The indication may also be per UE 12, e.g., that the UE 12 shall use the preamble transmission attempt counter for all carriers/Serving Cells used by the UE 12.” Thus, Bergstrom clearly discloses “a first indication associated with a quantity of preamble transmissions via a first sub-band of a plurality of sub-bands of an uplink carrier of a cell; and a second indication associated with a quantity of preamble transmission attempts associated with the first sub-band,” as recited in claim 1.
Second, pages 10-11, Applicants argued Bergstrom does not teach “report request associated with the random access”. Examiner respectfully disagrees. Applicants are directed to paragraph [0107], Bergstrom discloses “the processing circuit of the UE 12 is configured to send reports, and the processing circuit of base station 10 is configured to request and/or receive such reports.” And paragraph [0108], Bergstrom discloses “the UE 12 forms the report so as to include the specified content. The report may be sent in response to a request received from the wireless network or in response to completing the random access procedure.” 
Thus, the rejection is appropriated and maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-13, 15-17, and 19-27 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bergstrom et al, US Pub. 2016/0270121, hereinafter referred to as Bergstrom.
Regarding claims 1, 10 and 16, Bergstrom discloses a method and system for a random access procedure in a wireless network, comprising: transmitting, by a wireless device to a base station, at least one preamble associated with random access (fig. 3 and 5, UE transmits a Random access preamble to a LTE RAN); receiving a report request associated with the random access (figures 3 and 5, UE receives MSG2: Random access response (RAR) from the 3LTE RAN); and transmitting, based on the report request, a response comprising: a first indication associated with a quantity of preamble transmissions via a first sub- band of a plurality of sub-bands of an uplink carrier of a cell; and a second indication associated with a quantity of preamble transmission attempts associated with the first sub-band (p. [0096] it is possible to have 
Regarding claim 2, Bergstrom discloses wherein the second indication indicates at least one of: the quantity of the preamble transmission attempts associated with the first sub-band; or a quantity of preamble transmission failures associated with the first sub-band, wherein a preamble transmission failure comprises at least one of: dropping, canceling, delaying, skipping, or aborting a preamble transmission (fig. 8, step 810, fig. 10, step 1010, fig. 13, step 1310, p. [0107] A report may indicate the at least one uncompleted attempted preamble transmission was sent, or how many attempted preamble transmissions for the random access procedure were not completed by the UE 12, or may indicate when attempted preamble transmissions for the random access procedure failed, or may indicate the preamble used for the at least one uncompleted attempted preamble transmission or a reason for the incompletion of the at least one uncompleted attempted preamble transmission).  
Regarding claims 3, 12 and 19, Bergstrom discloses the method comprising: determining, based on an identifier associated with the first sub-band, the response comprising the first indication and the second indication, wherein the report request comprises the identifier (p. [0018], RAR MSG2 includes a temporary Cell radio Network Temporary Identification (C-RNTI)).  
Regarding claims 4 and 17, Bergstrom discloses wherein the response further comprises: a third indication associated with a quantity of preamble transmissions via a second sub-band of the plurality of sub-bands of the uplink carrier of the cell; and a 
Regarding claim 7, Bergstrom discloses the system further comprising: determining an occupancy status associated with a random access occasion of the first sub- band; and incrementing, after determining the occupancy status, a preamble transmission attempt counter value associated with the first sub-band (fig. 8, step 810, fig. 10, step 1010, the UE maintains a random access preamble transmission attempt counter that tracks and counts the number of random access preamble transmission attempts; p. [0029]-[0030], [0080], [0130]-[0131], [0133] increment preamble transmission attempt counter by 1).  
Regarding claims 8, 15 and 20, Bergstrom discloses the method comprising: determining, based on a first occupancy status associated with a first random access occasion of the first sub-band, a first preamble transmission failure associated with the first random access occasion (fig. 8, step 810; fig. 10, step 1010); determining, based on a second occupancy status associated with a second random access occasion of a second sub-band of the plurality of sub-bands of the uplink carrier of the cell, a second preamble transmission failure associated with the second random access occasion (similar with the first sub-band, the LTE system disclosed by Bergstrom inherently 
Regarding claim 9, Bergstrom discloses wherein the at least one preamble transmission attempt counter value comprises at least one of: a first preamble transmission attempt counter value associated with the first sub-band (fig. 8, step 810, fig. 10, step 1010, the UE maintains a random access preamble transmission attempt counter that tracks and counts the number of random access preamble transmission attempts); a second preamble transmission attempt counter value associated with the second sub-band (similar with the first sub-band, the LTE system disclosed by Bergstrom inherently comprises a second preamble transmission attempt counter value associated with the second sub-band); or an aggregated preamble transmission attempt counter value associated with the plurality of sub-bands of the uplink carrier of the cell.
Regarding claim 11, Bergstrom discloses wherein the first channel is a bandwidth part (BWP) of a plurality of bandwidth parts (BWPs) of the uplink carrier of the cell; or a first sub-band of a plurality of sub-bands of a BWP of the uplink carrier of the cell (see fig. 1-2, an aggregated channel comprises a plurality of sub-bands).
Regarding claim 13, Bergstrom discloses wherein the receiving the report request comprises receiving, after completing the random access, the report request 
Regarding claim 21, since Bergstrom’s system is operated based on LTE protocol (see figs. 1-2); therefore, the first sub-band is within a first bandwidth part (BWP) of a plurality of bandwidth parts (BWPs) of the uplink carrier of the cell, and wherein the second sub-band is within a second BWP of the plurality of BWPs.

Regarding claims 22 and 25, since Bergstrom’s system is operated based on LTE protocol (see figs. 1-2); therefore, the first sub-band and the second sub-band are within an initial bandwidth part (BWP) of a plurality of bandwidth parts (BWPs) of the uplink carrier of the cell, and wherein the initial BWP is configured for initial access to the cell.  
Regarding claims 23 and 24, since Bergstrom’s system is operated based on LTE protocol (see figs. 1-2); therefore, the uplink carrier comprises a plurality of bandwidth parts (BWPs), and wherein a bandwidth part (BWP) of the plurality of BWPs comprises at least one sub-band of the plurality of sub-bands of the uplink carrier of the cell.  
Regarding claim 26, since Bergstrom’s system is operated based on LTE protocol (see figs. 1-2); therefore, the uplink carrier comprises a plurality of bandwidth parts (BWPs), and wherein a bandwidth part (BWP) of the plurality of BWPs comprises at least one channel of the plurality of channels.  
Regarding claim 27. since Bergstrom’s system is operated based on LTE protocol (see figs. 1-2); therefore, the first channel is: an initial bandwidth part (BWP) of .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom as shown above, in view of Sha et al, US Pub. 2021/0219163, hereinafter referred to as Bergstrom and Sha respectively.
Regarding claims 5, 14 and 18, Bergstrom does not disclose the response further indicates: a first total quantity of preamble transmissions via the plurality of sub-bands  of the uplink carrier of the cell; and a second total quantity of preamble transmission attempts associated with the plurality of sub- bands of the cell. Sha discloses these features at p. [0142] and [0174], Random Access Channel (RACH) Performance related 
Regarding claim 6, Bergstrom discloses wherein the second total quantity of preamble transmission attempts is determined based on at least one preamble transmission attempt counter value (fig. 8, step 810, fig. 10, step 1010, the UE maintains a random access preamble transmission attempt counter that tracks and counts the number of random access preamble transmission attempts).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAI D HOANG/Primary Examiner, Art Unit 2463